Exhibit 10.1
 
THIRD AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 26, 2013, by and among RETAIL OPPORTUNITY
INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”),
RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation (“Parent
Guarantor”), the Subsidiaries of Parent Guarantor executing below as Guarantors
(each a “Subsidiary Guarantor; the Parent Guarantor and each Subsidiary
Guarantor are hereinafter collectively referred to as the “Guarantors”), KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), as Administrative Agent for itself and the
other Lenders from time to time a party to the Credit Agreement (as hereinafter
defined) (KeyBank, in its capacity as Administrative Agent, is hereinafter
referred to as “Agent”), and each of the undersigned “Lenders” (hereinafter
referred to collectively as the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Guarantors, KeyBank, Agent and the other Lenders are
party to that certain First Amended and Restated Credit Agreement dated as of
August 29, 2012, as amended by that certain First Amendment to First Amended and
Restated Credit Agreement dated April 15, 2013 and certain Second Amendment to
First Amended and Restated Credit Agreement dated August 30, 2013 (as the same
may be varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders modify the Credit Agreement in certain respects and the Agent and the
Lenders have agreed to such modifications on the terms and conditions set forth
below;
 
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Agent and the Lenders to agree to such
modifications, the parties do hereby covenant and agree as follows:
 
1. Definitions.  Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.
 
2. Modification of the Credit Agreement.  Borrower, the Guarantors, Agent and
the Lenders do hereby modify and amend the Credit Agreement as follows:
 
(a) By inserting the following definitions in Section 1.01 of the Credit
Agreement, in appropriate alphabetical order:
 
“Consolidated Unencumbered Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Net Operating Income of the UAP
Properties for the most recent fiscal quarter period ending on such date
multiplied times four (4) to (b) Consolidated Interest
 
 
 

--------------------------------------------------------------------------------

 
 
Expense associated with Consolidated Unsecured Indebtedness for the most recent
fiscal quarter ending on such date multiplied times four (4).
 
(b) By deleting the reference to “7.50%” in the definition of the term
“Capitalization Rate” appearing in Section 1.01 of the Credit Agreement, and
inserting in lieu thereof “7.00%”.
 
(c) By deleting in its entirety the second table set forth in the definition of
the term “Applicable Rate” appearing in Section 1.01 of the Credit Agreement,
and inserting in lieu thereof the following:
 
Pricing
Level
 
Credit Rating Level
 
Eurodollar Rate
Loans & Letters of
Credit Fees
 
Base Rate Loans
I
Credit Rating Level 1
0.90%
0.00%
II
Credit Rating Level 2
1.00%
0.00%
III
Credit Rating Level 3
1.10%
0.10%
IV
Credit Rating Level 4
1.30%
0.30%
V
Credit Rating Level 5
1.70%
0.70%



(d) By deleting in its entirety the table set forth Section 2.08(a)(ii) of the
Credit Agreement, and inserting in lieu thereof the following:
 
Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.15%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%



(e) By deleting the reference to “2016” in the definition of the term “Initial
Maturity Date” appearing in Section 1.01 of the Credit Agreement, and inserting
in lieu thereof “2017”.
 
(f) By deleting the reference to “2017” in the definition of the term “Maturity
Date” appearing in Section 1.01 of the Credit Agreement, and inserting in lieu
thereof “2018”.
 
(g) By deleting in its entirety the definition of the term “Mortgageability
Amount” appearing in Section 1.01 of the Credit Agreement.
 
(h) By deleting in their entirety clauses (A) and (B) of the definition of the
term “Unencumbered Asset Pool Value” appearing in Section 1.01 of the Credit
Agreement, and inserting in lieu thereof “[Intentionally Deleted]”.
 
 
 

--------------------------------------------------------------------------------

 
(i) By deleting the references to “2017” and “0.25%” in Section 2.13 of the
Credit Agreement and inserting in lieu thereof references to “2018” and “0.15%”,
respectively.
 
(j) By deleting the reference to “$100,000,000” in Section 2.14(a) of the Credit
Agreement and inserting in lieu thereof a reference to “$350,000,000”.
 
(k) By (i) deleting the reference to “$400,000,000” in Section 7.10(a) of the
Credit Agreement and inserting in lieu thereof a reference to “$580,000,000” and
(ii) deleting the reference to “the Closing Date” in Section 7.10(a) of the
Credit Agreement and inserting in lieu thereof a reference to “September 26,
2013”.
 
(l) By deleting in its entirety Section 7.10(g) of the Credit Agreement and
inserting in lieu thereof the following:
 
“(g)           Consolidated Unencumbered Interest Coverage Ratio.  Permit the
Consolidated Unencumbered Interest Coverage Ratio, as of the last day of any
fiscal quarter of the Parent Guarantor, to be less than 1.75 to 1.00.”
 
(m) By deleting the reference to “$40,000,000” in Section 7.13 of the Credit
Agreement and inserting in lieu thereof a reference to “$75,000,000”.
 
(n) By deleting the contents of Schedule 2.01 to the Credit Agreement in its
entirety and inserting in lieu thereof the contents of Schedule 1 attached
hereto.
 
3. Acknowledgment of Borrower and Guarantors.  Borrower and the Guarantors
hereby acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and the Guarantors, as applicable,
enforceable against Borrower and the Guarantors in accordance with their
respective terms (except as enforceability is limited by Debtor Relief Laws or
general equitable principles relating to or limiting creditors’ rights
generally).  By execution hereof, the Guarantors consent to the amendments
contained herein. Nothing in this Amendment shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment, waiver or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower or any
Guarantor under the Loan Documents.
 
4. References to Credit Agreement.  All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
 
5. Representations.  Borrower and each Guarantor represents and warrants to
Agent and the Lenders as follows:
 
(a) Authorization.  The execution, delivery and performance of this Amendment
and the transactions contemplated hereby (i) are within the authority of
Borrower and the Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and the Guarantors, (iii) do not and
will not conflict with or result in any breach or contravention of any provision
of law, statute, rule or regulation to which Borrower or any of the Guarantors
is subject or any judgment, order, writ, injunction, license or permit
applicable to  Borrower or any of the Guarantors, (iv) do not and will not
conflict with or constitute a default
 
 
 

--------------------------------------------------------------------------------

 
(whether with the passage of time or the giving of notice, or both) under any
Organization Documents of, or any mortgage, indenture, agreement, contract or
other instrument binding upon, Borrower or any of the Guarantors or any of their
respective properties or to which Borrower or any of the Guarantors is subject,
and (v) do not and will not result in or require the imposition of any Lien on
any of the properties, assets or rights of Borrower or any of the Guarantors.
 
(b) Enforceability.  This Amendment constitutes the valid and legally binding
obligations of Borrower and the Guarantors, enforceable in accordance with the
terms and provisions hereof, except as enforceability may be limited by Debtor
Relief Laws or general equitable principles relating to or limiting creditors’
rights generally.
 
(c) Approvals.  The execution, delivery and performance of this Amendment and
the transactions contemplated hereby do not require the approval or consent of
any Person or the authorization, consent or approval of, or any filing with, or
the giving of any notice to, any Governmental Authority other than those already
obtained, taken or made, as the case may be, those specified herein and any
disclosure filings with the SEC as may be required with respect to this
Amendment.
 
(d) Reaffirmation.  Borrower and each of the Guarantors reaffirms and restates
as of the date hereof each and every representation and warranty made by the
Borrower and Guarantors in the Loan Documents or otherwise made by or on behalf
of such Persons in connection therewith except for representations or warranties
that expressly relate to an earlier date.
 
6. No Default.  By execution hereof, Borrower and the Guarantors certify that as
of the date of this Amendment and immediately after giving effect to this
Amendment no Default or Event of Default has occurred and is continuing.
 
7. Waiver of Claims.  Borrower and each of the Guarantors acknowledges,
represents and agrees that as of the date of this Amendment it has no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender, and
Borrower and each of the Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.
 
8. Effective Date.  This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon satisfaction of the following conditions:
 
(a) the execution and delivery of this Amendment by Borrower, the Guarantors,
Agent and the Lenders;
 
(b) the execution and delivery by Borrower, Guarantors, and the agent and
lenders under the Term Loan Agreement of an amendment to the Term Loan Agreement
which is substantially the same as this Amendment in all material respects;
 
(c) Agent shall have received one or more favorable opinions of counsel to
Borrower and the Guarantors addressed to Agent and the Lenders covering such
matters as the Agent may reasonably request and in form and substance reasonably
satisfactory to the Agent;
 
 
 

--------------------------------------------------------------------------------

 
(d) Agent shall have received a duly completed Compliance Certificate
(demonstrating Borrower will be in compliance with the financial covenants in
the Credit Agreement after giving effect to the amendments to the Credit
Agreement contemplated herein) as of the last day of the fiscal quarter of
Borrower’s most recently ended prior to the date of this Amendment, signed by a
Responsible Officer of Borrower;
 
(e) Borrower shall have paid all fees and expenses due and payable with respect
to this Amendment (including, without limitation, those fees due and payable
pursuant to the letter agreement, dated August 27, 2013, executed by Agent,
KeyBanc Capital Markets Inc., Bank of America, N.A., Merrill Lynch, Pierce,
Fenner and Smith Incorporated and Parent Guarantor, and the reasonable fees and
expenses of counsel to Agent), all of which shall be fully earned and
non-refundable under any circumstances when paid; and
 
(f) Agent shall have received such other assurances, certificates, documents,
consents or opinions as the Agent or the Lenders may reasonably request.
 
9. Amendment as Loan Document.  This Amendment shall constitute a Loan Document.
 
10. Counterparts.  This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic image (e.g., “PDF” or “TIF” via electronic mail) shall be effective
as delivery of a manually executed counterpart of this Amendment.
 
11. Miscellaneous.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.  All captions in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.
 
[remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.
 
BORROWER:
 
 
 

 
RETAIL OPPORTUNITY INVESTMENTS
PARTNERSHIP, LP, a Delaware limited partnership
           
By:
Retail Opportunity Investments GP, LLC,
its general partner, a Delaware limited liability company
              By:          Name:         Title:     

 
GUARANTORS:
 

 
RETAIL OPPORTUNITY INVESTMENTS
CORP., a Maryland corporation
          By:        Name:       Title:     

 
                                                                    

 
RETAIL OPPORTUNITY INVESTMENTS GP,
LLC, a Delaware limited liability company
          By:        Name:       Title:     

 
                                                                      

 
ROIC PARAMOUNT PLAZA, LLC, a Delaware
limited liability company
          By:        Name:       Title:     

 
 
 
[Signatures Continued on Next Page]
 
[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2013]
 
 
                                                                      
 
 

--------------------------------------------------------------------------------

 
 



 
ROIC SANTA ANA, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

                                                                   

 
ROIC WASHINGTON, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

 
                                                                  

 
ROIC CALIFORNIA, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

                                                                       
 

 
ROIC OREGON, LLC, a Delaware limited liability
company
          By:        Name:       Title:     

 
                                                                      

 
ROIC PINOLE VISTA, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

 
 
                                                            
 
[Signatures Continued on Next Page]
 


 
[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2013]
 
 
 

--------------------------------------------------------------------------------

 
 

 
ROIC ZEPHYR COVE, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

 

 
ROIC HILLSBORO, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

 

 
ROIC RTC HOLDING I, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

 

 
 
ROIC CCG HOLDING I, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

 
 

 
ROIC CYPRESS WEST, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

 

 
ROIC REDONDO BEACH PLAZA, LLC, a Delaware limited
liability company
          By:        Name:       Title:     

                                                        
 
[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2013]
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
 

 
KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent
          By:        Name:       Title:     

                              
 
 
                                                              


 
[Signatures Continued on Next Page]
 
[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2013]


 
 

--------------------------------------------------------------------------------

 
 


 
LENDERS:
 

 
KEYBANK NATIONAL ASSOCIATION, as a
Lender, L/C Issuer
          By:        Name:       Title:     

                                                               

 
BANK OF AMERICA, N.A., as a Lender
          By:        Name:       Title:     

                                                                       

 
PNC BANK, NATIONAL ASSOCIATION, as a
Lender
          By:        Name:       Title:     

                                                                      

 
U.S. BANK NATIONAL ASSOCIATION, as a
Lender
          By:        Name:       Title:     

                                                                 

 
BANK OF MONTREAL – CHICAGO BRANCH,
as a Lender
          By:        Name:       Title:     

     
                                                           
 


[Signatures Continued on Next Page]
 
[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2013]


 
 

--------------------------------------------------------------------------------

 
 
                                                  

 
JPMORGAN CHASE BANK. N.A., as a Lender
          By:        Name:       Title:     

                                        

 
REGIONS BANK, as a Lender
          By:        Name:       Title:     

                                                                                                                   

 
ROYAL BANK OF CANADA, as a Lender
          By:        Name:       Title:     

                                                   

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
          By:        Name:       Title:     

                                            

 
RBS CITIZENS, N.A., as a Lender
          By:        Name:       Title:     

     
[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2013]


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
COMMITMENTS AND APPLICABLE PERCENTAGES
 
Lender
Commitment
Applicable
Percentage of
Commitment
KeyBank National Association
$40,000,000.00
11.8181818182%
Bank of America, N.A.
$40,000,000.00
11.8181818182%
PNC Bank, National Association
$37,500,000.00
10.9090909091%
U.S. Bank National Association
$37,500,000.00
10.9090909091%
Bank of Montreal – Chicago Branch
$32,500,000.00
9.0909090909%
JPMorgan Chase Bank, N.A.
$32,500,000.00
9.0909090909%
Royal Bank of Canada
$32,500,000.00
9.0909090909%
Wells Fargo Bank, National Association
$32,500,000.00
9.0909090909%
RBS Citizens, N.A.
$32,500,000.00
9.0909090909%
Regions Bank
$32,500,000.00
9.0909090909%
TOTAL
$350,000,000.00
100.000000000%



[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2013]


 

--------------------------------------------------------------------------------